Citation Nr: 1505363	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-40 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for the left shoulder status-post recurrent dislocation with degenerative joint disease (DJD), to include as secondary to a service-connected disorder.  

2.  Entitlement to an effective date prior to April 16, 2008, for the grant of a 40 percent rating for the right shoulder status-post recurrent dislocation with DJD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2008, January 2009, and March 2009 rating decisions issued by the VA Regional Office (RO) in Denver, Colorado.  

In the November 2008 rating decision, the RO increased the disability rating assigned for the right shoulder disorder to 40 percent, effective April 16, 2008.  The Veteran appealed this decision, asserting that the effective date assigned for the 40 percent disability rating should have been earlier than April 16, 2008.  [The Board notes that in a September 2013 rating decision, the RO increased the disability rating for the Veteran's service-connected right shoulder disorder to 60 percent, effective March 22, 2012.]  In the January 2009 and March 2009 rating decisions, the RO denied the Veteran's petition to reopen his previously denied claim for service connection for left shoulder s/p recurrent dislocation with DJD, to include as secondary to the service-connected right shoulder disorder.  The Veteran appealed this decision as well, and perfected a timely appeals of these issues in the October 2009 substantive appeal.   

The issues of entitlement to a rating in excess of 60 percent for the right shoulder disorder; entitlement to service connection for an acquired psychiatric disorder, to include depression/anxiety, and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), have been raised by the record via a March 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, in an August 2014 application, the Veteran sought entitlement to automobile and adaptive equipment or to adaptive equipment only.  This issue has also not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA claim processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran originally executed his power of attorney in favor of the in the Colorado Division of Veterans Affairs in the June 2001 VA Form 21-22.  In the August 2008 VA Form 21-22, the Veteran appointed the Disabled American Veterans has his representative, thereby revoking the earlier power of attorney.  

In December 2014, the Veteran testified at a videoconference hearing conducted before the undersigned at the Denver RO.  A copy of the transcript has been associated with the claim folder.  

To establish jurisdiction over the left shoulder claim, the Board must first consider whether new and material evidence has been received to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for hypertension and the cervical spine disability.  Thus, the Board is granting this aspect of the Veteran's appeal.  

Finally, as set forth below, in a July 2013 statement, the Veteran requested a withdrawal of his appeal with respect to his claim for an effective date earlier than April 16, 2008 for the grant of a 40 percent disability rating for the right shoulder disability.  Thus, this issue has been dismissed below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1971 to December 1974.  

2.  The Veteran perfected a timely appeal of the November 2008 rating decision that assigned a 40 percent rating for his right shoulder status post recurrent dislocation with degenerative joint disease.  

3.  In a July 2013 statement, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to an effective date prior to April 16, 2008, for the grant of a 40 percent rating for the right shoulder status-post recurrent dislocation with DJD.  

4.  By a September 2007 rating decision, the RO denied a petition to reopen a claim for service connection for the left shoulder disability, on the basis that the evidence did not show that this condition was incurred in, or aggravated by, military service, or had existed continuously since separation from service.  

5.  The evidence received since the September 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder disability and raises a reasonable possibility of substantiating that claim.  

6.  Competent evidence of record demonstrates that the Veteran's current left shoulder disability was aggravated beyond its natural progression by his service-connected right shoulder disability.  




CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal with respect to the issue of entitlement to an effective date prior to April 16, 2008, for the grant of a 40 percent rating for the right shoulder status-post recurrent dislocation with DJD has been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).  

2.  The September 2007 rating decision which denied service connection for left shoulder status post recurrent dislocation with DJD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).  

3.  The evidence received subsequent to the September 2007 rating decision is new and material, and the previously denied claim for service connection for left shoulder status post recurrent dislocation with DJD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

4.  The criteria for entitlement to service connection for left shoulder status post recurrent dislocation with DJD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  In addition, the Board is granting the underlying claim for service connection for the left shoulder disability.  See Bernard v. Brown, 4 Vet. App. 384  (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

II.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, in a statement dated in July 2013 the Veteran expressed his desire to withdraw from appellate review his claim for an effective date prior to April 16, 2008, for the grant of a 40 percent rating for the right shoulder status post recurrent dislocation with DJD.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

III.  Claim to Reopen

In the current appeal, the Veteran contends that his left shoulder disability was incurred in service, and/or is secondary to his service-connected right shoulder disability.  The Veteran's claim for service connection for a left shoulder disability was initially denied in the July 2002 rating decision.  He filed a petition to reopen this claim in May 2005, and in a December 2005 rating decision, the RO denied the petition to reopen his claim on the basis that the evidence did not reflect that the Veteran's left shoulder disability was related to his military service.  The Veteran filed another petition to reopen this claim in April 2007, which was denied in a subsequent September 2007 rating decision because the evidence did not show that his left shoulder disability was related to his service.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement with regard to this decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  

The evidence associated with the Veteran's claims file at the time of the September 2007 rating decision includes, but is not limited to, the Veteran's DD 214 form; his service treatment records; the April 2002 VA examination report; VA treatment records dated from May 2002 to March 2007; and the Veteran's own lay assertions.  During the April 2002 VA examination, the Veteran provided his military history, and related his right shoulder disability to general "wear and tear" in service.  According to the Veteran, he sought treatment for his shoulder symptoms in service, and reportedly experienced recurrent dislocations wherein he had to reposition the joint himself.  According to the Veteran, his left shoulder has the same history as the right shoulder, except that it appears to dislocate more frequently at the rate of six to eight times a week, especially when he is sleeping.   Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner diagnosed him with having left shoulder status post recurrent dislocations with residuals and sequelae of (a) discomfort as described; (b) decreased range of motion with functional issues; and (c) radiographic evidence of mild degenerative joint disease (DJD).  

In April 2007, the Veteran essentially requested that his claim for service connection for a left shoulder disorder be reopened.  In the September 2007 rating decision, the RO denied service connection for the Veteran's left shoulder disorder on the basis that the record was absent any evidence demonstrating that he had a chronic left shoulder condition in service, that he had left shoulder arthritis manifesting to a compensable degree within a year of service; or that he had a chronic left shoulder condition that is attributable to an event or injury in military service.  

The evidence associated with the claims file subsequent to the September 2007 rating decision includes, but is not limited to, VA treatment records dated from 2007 to 2013; the December 2014 Hearing Transcript; and lay assertions submitted by the Veteran and his wife.  

The VA treatment records reflect that the Veteran continued experiencing chronic pain, and recurrent dislocations and episodes of subluxation in both shoulders when lifting his shoulders.  During an October 2006 VA examination in connection to his right shoulder condition, the Veteran stated that this shoulder subluxes or dislocates easily multiple times weekly, and will be sore for several days, and at times for as long as 2 to 3 weeks.  On a scale of one to ten (with one being the least level of pain, and ten being the highest), the Veteran rated his pain level at a 10, and noted that he now tries to accommodate his pain by using his left arm more frequently than his right and avoiding working above the shoulder level on his right side.  During the February 2009 VA treatment visit, the VA physician noted that the Veteran had DJD in both shoulders, and further noted that the right shoulder needed a sling, and the left shoulder was getting worse due to overuse.  

This evidence is new, in that it was not previously of record.  The Board finds that the February 2009 treatment report provides further discussion concerning whether the Veteran has a left shoulder disability that is related to his military service, and addresses the possibility of an etiological link between the Veteran's left shoulder disability and a service-connected disability.  Because the RO in September 2007 denied the claim, in part, because the evidence did not demonstrate that the Veteran had a chronic left shoulder condition that is attributable to an event or injury in military service, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for a left shoulder disability.  This aspect of his appeal is, therefore, granted.  

IV.  Service Connection

In a November 2008 statement, the Veteran attributed his left shoulder disability to his right shoulder symptoms.  Specifically, during his hearing, the Veteran testified that as a result of the ongoing pain and discomfort he experiences in his right shoulder, he began using and relying on his left shoulder more often several years prior, which has served to aggravate and worsen his left shoulder condition.  See December 2014 Hearing Transcript, p. 6.  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The evidence of record, including numerous treatment records generated at the Denver VAMC and dated from May 2002 to August 2013, as well as the April 2002 VA examination report,  reflects an ongoing diagnosis of recurrent dislocation of the left shoulder with radiograph evidence of DJD.  The Veteran is also service-connected for right shoulder status-post recurrent dislocation with DJD.  See July 2002 rating decision.  Therefore, the first and second Wallin elements have clearly been satisfied.  

What remains to be established is whether the Veteran's left shoulder disability was caused or aggravated by his service-connected right shoulder disability.  As previously noted above, in a February 2009 VA treatment report, the Veteran's treatment provider noted that the Veteran had DJD in both shoulders, that the right shoulder needed a sling, and the left shoulder was worsening "due to overuse...."  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that his left shoulder symptoms have worsened since he started using it more often and placing more pressure on it.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and lay assertions provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

In light of the Veteran's competent and credible complaints of worsening left shoulder symptoms, and the February 2009 VA treatment report which establishes a relationship between the Veteran's currently diagnosed left shoulder disability and his service-connected right shoulder disability, the Board finds that the third Wallin element required for service connection has also been satisfied.  Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran left shoulder disability was aggravated beyond the normal course of the condition as a result of his service-connected right shoulder disability.  Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for the left shoulder disability is warranted.  Therefore, the Veteran's claim of entitlement to service connection for the left shoulder disability is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.  


ORDER

The appeal of the issue of an effective date prior to April 16, 2008, for the grant of a 40 percent rating for the right shoulder status-post recurrent dislocation with DJD is dismissed.  

New and material evidence having been received sufficient to reopen the previously denied claim for service connection for a left shoulder disability, this portion of the Veteran's appeal is granted.  

Entitlement to service connection for the left shoulder disability is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


